                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION


 Julia Darlene Thompson,                        )   Civil Action No.: 1:18-3217-BHH
                                                )
                                   Plaintiff,   )
                                                )
                     v.                         )               ORDER
                                                )
 Andrew M. Saul,                                )
 Commissioner of Social Security                )
 Administration,                                )
                                                )
                             Defendant.         )
 ________________________________
     This matter is before the Court on Plaintiff Julia Darlene Thompson’s (“Plaintiff”)

complaint filed pursuant to 42 U.S.C. § 405(g), seeking judicial review of the Commissioner

of Social Security’s final decision, which denied Plaintiff’s claim for disability insurance

benefits and supplemental security income.           The record includes the report and

recommendation (“Report”) of a United States Magistrate Judge, which was made in

accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(a), D.S.C. In

the Report, which was filed on October 31, 2019, the Magistrate Judge recommends that

the Court reverse the Commissioner’s final decision denying benefits and remand for

further proceedings. Attached to the Report was a notice advising the Parties of the right

to file written objections to the Report within fourteen days of being served with a copy. On

November 14, 2019, the Government filed a notice stating it does not intend to file an

objection. (ECF No. 19).

       The Magistrate Judge makes only a recommendation to the Court.                   The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court
is charged with making a de novo determination only as to those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. Finding none, the Court hereby adopts and incorporates the Report (ECF No. 18).

Therefore, it is ORDERED that the Commissioner’s decision denying benefits is reversed.

The matter is remanded under sentence four of 42 U.S.C. § 405(g) for further

administrative proceedings.

       IT IS SO ORDERED.

                                                    /s/Bruce H. Hendricks
                                                    Bruce Howe Hendricks
                                                    United States District Judge

November 15, 2019
Charleston, South Carolina




                                                2
